           Case 1:19-cv-01650-AWI-GSA Document 36 Filed 07/27/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ALLEN HAMMLER,                            1:19-cv-01650-AWI-GSA-PC
12                Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                               RECOMMENDATIONS RECOMMENDING
13         vs.                                 THAT DEFENDANT LUCAS’S RULE
                                               12(b)(6) MOTION TO DISMISS THE
14   J. LYONS, et al.,                         COMPLAINT BE GRANTED IN PART
                                               AND DENIED IN PART
15               Defendants.                   (ECF No. 30.)
16                                             ORDER FOR DEFENDANT LUCAS TO
                                               FILE ANSWER TO FIRST AMENDED
17                                             COMPLAINT WITHIN 30 DAYS
                                               (ECF No. 12.)
18

19

20          Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
22   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
23          On July 6, 2021, findings and recommendations were entered, recommending that
24   defendant Lucas’s Rule 12(b)(6) motion to dismiss be granted in part and denied in part. (ECF
25   No. 34.) On July 26, 2021, Plaintiff filed objections to the findings and recommendations. (ECF
26   No. 35.)
27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

                                                   1
           Case 1:19-cv-01650-AWI-GSA Document 36 Filed 07/27/21 Page 2 of 2



 1   including Plaintiff’s objections, the court finds the findings and recommendations to be supported
 2   by the record and proper analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.      The findings and recommendations entered by the Magistrate Judge on July 6,
 5                  2021, are ADOPTED IN FULL;
 6          2.      Defendant Lucas’s Rule 12(b)(6) motion to dismiss this case, filed on February 9,
 7                  2021, is granted in part and denied in part;
 8          3.      Defendant Lucas’s motion to dismiss Plaintiff’s retaliation claim against
 9                  defendant Lucas is granted, without leave to amend;
10          4.      Defendant Lucas’s motion to dismiss Plaintiff’s claim for violation of freedom of
11                  speech is denied;
12          5.      Defendant Lucas’s request for qualified immunity is denied;
13          6.      Plaintiff’s retaliation claim is dismissed, without leave to amend;
14          7.      This case now proceeds only with Plaintiff’s claim against defendant Lucas for
15                  violation of Plaintiff’s rights to freedom of speech under the First Amendment;
16          8.      Defendant Lucas is ordered to file an Answer to the First Amended Complaint
17                  within thirty days of the date of service of this order; and
18          9.      This action is referred back to the Magistrate Judge for further proceedings.
19
     IT IS SO ORDERED.
20

21   Dated: July 27, 2021
                                                  SENIOR DISTRICT JUDGE
22

23

24

25

26

27

28


                                                      2
